REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 8/4/2022 has been entered.

Reasons for Allowance
Applicant’s arguments filed in the reply on 8/4/2022 were received and fully considered. Claims 1, 8 and, 15 were amended.  The claims were amended in a manner that places the application in condition for allowance. As such, claims 1-20 are allowed over the prior art on record.  
Regarding claims 1 – 20, the following is an examiner’s statement of reasons for allowance. The amended claims 1, 8 and 15 recite:” “… wherein the first context information identifies a type of application being used by the user and includes information indicative of how the user was interacting with the application when the first audio input was received; and …”, which is allowable over the prior art. The closest teachings to the indicated allowable subject matter are the references that cited in the previous office action. One such prior art of the record is Liu et al.  (US-20200173788 A1) he teaches Par. 0032:” In another example, context information may include data received from applications at the device, such as, but not limited to: navigation applications, activity (e.g., running or cycling) tracking applications, entertainment (e.g., gaming, media player) applications, productivity applications, and shopping applications. Data received from applications at the device may indicate at least that the applications are currently being executed in the foreground or background at the device. For example, context information such as the type of application that is executing at the foreground may be used to determine a type of activity that the user is engaged in (e.g., whether the user is currently driving, running, or cycling).”
However, none of the prior art of record including Li teach specifically wherein the first context information identifies a type of application being used by the user and includes information indicative of how the user was interacting with the application when the first audio input was received.
Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656             

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656